Citation Nr: 0502284	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a herniated disc of the cervical spine incurred 
during a period of vocational rehabilitation in July 1997.

2.  Entitlement to an increased rating for symptomatic right 
knee meniscectomy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right patella, postoperative, with arthritis and 
limitation of motion, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for symptomatic left 
knee meniscectomy, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for chondromalacia of 
the left patella, postoperative, with arthritis and 
limitation of motion, currently evaluated as 10 percent 
disabling.
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to March 1981 and again from November 1989 to May 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the benefit 
sought.  

The veteran has also initiated an appeal from an October 2002 
RO decision denying increased ratings for his service-
connected right and left knee disorders.  While the Board 
does not yet have jurisdiction over these issues, further 
action on the issues is mandated, and they will also be 
addressed in the Remand.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board Hearing held at the Louisville RO 
in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing certain VA claims, to include redefining VA's duty-
to-assist and notification obligations.  Regulations 
implementing the VCAA have been published.  The VCAA applies 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA, indicating that VA must 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  

Here, the VCAA notification letter sent to the veteran in 
January 2001 did not address the 38 U.S.C.A. § 1151 issue on 
appeal, and is not adequate under the Quartuccio guidelines.  
Specifically, the veteran was never sent a VCAA/duty to 
assist letter adequately identifying the evidence necessary 
to substantiate the 38 U.S.C.A. § 1151 claim, the evidence 
presently of record, and his and VA's respective 
responsibilities in development of evidence.  While an August 
2002 statement of the case appears to have notified the 
veteran of the law and regulations pertaining to his claim, 
he was never sent a specific letter providing notice of the 
VCAA, as it applies to this claim for service connection 
under 38 U.S.C.A. § 1151.  Under Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (DAV), the Board may not provide notice on its 
own.   

Additionally, one of the matters the Board must address is 
which issue or issues are properly before it at this time.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his/her argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the October 2002 rating decision, the RO denied four 
claims for higher ratings for left and right knee disorders.  
In November 2002, the veteran submitted a statement (on a VA 
Form 9) effectively disagreeing with that decision; it 
appears that no subsequent SOC was issued regarding these 
matters.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that these issues 
remain pending in appellate status (see 38 C.F.R. § 3.160(c)) 
and require further action.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 19.26.  In this regard, it is noteworthy that these 
claims are not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal after a SOC is issued.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue a SOC addressing 
the four issues involving increased 
ratings for his service-connected right 
and left knee disorders.  The veteran 
must be advised of the time limit for 
filing a substantive appeal.  38 C.F.R. 
§ 20.302(b).  If a timely appeal is 
perfected, it should be returned to the 
Board for further appellate 
consideration, if otherwise in order.

2.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for service 
connection under 38 U.S.C.A. § 1151, what 
he needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran should also be advised to 
submit any pertinent evidence in his 
possession.   The veteran and his 
representative should be given the 
opportunity to respond.

3.  Then, after the appropriate time for 
such a response has passed, the RO should 
readjudicate the claim for service 
connection under 38 U.S.C.A. § 1151 in 
light of any evidence added to the record 
since the supplemental SOC issued in 
October 2002.  If the benefit sought on 
appeal remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




